NOT FOR PUBLICATION

                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEW JERSEY


 SHANE PRYCE,                                             Civil Action No. 18-3501 (SRC)

                 Petitioner,

          v.                                                          OPINION

 CHARLES GREEN,

                 Respondent.



   I.          INTRODUCTION

         This matter has been opened to the Court by Petitioner’s filing of a habeas petition

pursuant to 28 U.S.C. § 2241, asserting that his continued detention under § 1226(c) without an

individualized bond hearing is an unconstitutional violation of due process under the Fifth

Amendment. For the reasons explained in this Opinion, the Court will grant the writ of habeas

corpus and direct the government to provide Petitioner with an individualized bond hearing

before an immigration judge within 7 days, pursuant to the standards set forth in Diop v.

ICE/Homeland Sec., 656 F.3d 221, 231–35 (3d Cir. 2011).

   II.         FACTUAL BACKGROUND

         Petitioner has been in ICE custody since June 22, 2017, and is currently detained at the

Essex County Detention Center, Newark, New Jersey. (ECF No. 7-2, Declaration of Deportation

Officer Edwin Gonzalez (and accompanying Exhibits), at ¶ 3.) Petitioner is a native and citizen

of Jamaica who entered the United States at New York, New York, on April 12, 2003 as a




                                                  1
Conditional Resident. (Id. at ¶ 4.) His status was adjusted to that of a lawful permanent resident

on February 6, 2007 under section 245 of the Immigration and Nationality Act (Act). (Id.)

       On May 15, 2008, Petitioner was arrested in the Township of Hamilton, New Jersey, for

drug offenses. (Id. at ¶ 5.) On March 3, 2010, Petitioner was convicted in the Superior Court of

New Jersey, Mercer County, for distributing, dispensing, or possessing with intent to distribute a

controlled dangerous substance, marijuana, on or within 1,000 feet of school property, in

violation of N.J.S.A. § 2C: 35-7. (Id. at ¶ 7.)

       On June 22, 2017, ICE took Petitioner into custody outside of his residence. (Id. at ¶ 8.)

On or about June 27, 2017, DHS filed a Notice to Appear with the Immigration Court at

Elizabeth, New Jersey, dated June 22, 2017, served on Petitioner on June 22, 2017, charging him

with being removable from the United States pursuant to Section 212(a)(2)(A)(i)(II) of the Act,

as amended, in that he was an alien who has been convicted of, or who admits having committed,

or who admits committing acts which constitute the essential elements of a violation of (or a

conspiracy or attempt to violate) any law or regulation of a State, the United States, or a foreign

country relating to a controlled substance (as defined in Section 102 of the Controlled Substances

Act (21 U.S.C. 802)). (Id. at ¶ 9.)

       On February 28, 2018, an Immigration Judge denied Petitioner’s application for relief

from removal. The Immigration Judge ordered Petitioner removed to Jamaica in a written

decision issued from the Immigration Court in Elizabeth, New Jersey. (Id. at ¶ 10.)

       Petitioner filed the instant Petition on March 13, 2018, and seeks a bond hearing before

an immigration judge. (ECF No. 1.) On March 30, 2018, Petitioner filed an appeal with the

Board of Immigration Appeals (“BIA”) (ECF No. 7-2, Gonzalez Decl. at ¶ 11.) During the

pendency of this matter, the BIA denied Petitioner’s appeal, and Petitioner subsequently filed a



                                                  2
petition for review with the Third Circuit Court of Appeals. On September 25, 2018, the Third

Circuit issued a stay of removal in connection with that petition for review. (See PACER App.

No. 18-2823). Petitioner’s petition for review before the Third Circuit remains pending.

   III.      ANALYSIS

          Under 28 U.S.C. § 2241, a district court may exercise jurisdiction over a habeas petition

when the petitioner is in custody and alleges that his custody violates the constitution, laws, or

treaties of the United States. 28 U.S.C. § 2241(c); Maleng v. Cook, 490 U.S. 488, 490 (1989). A

petitioner may seek § 2241 relief only in the district in which he is in custody. United States v.

Figueroa, 349 F. App’x 727, 730 (3d Cir. 2009). This Court has jurisdiction over Petitioner’s

claims as he is detained within this district and alleges that his custody violates the Due Process

Clause of the Fifth Amendment.

          Petitioner was arrested and detained by Immigration & Customs Enforcement (“ICE”) on

June 22, 2017. Petitioner has now been detained for nearly two years under INA § 236(c), 8

U.S.C. § 1226(c). Petitioner is considered to be in “pre-order removal immigration detention”

because he has been granted a stay of removal by the Third Circuit, and his petition for review is

ongoing. See Leslie v. Att’y Gen., 678 F.3d 265, 270 (3d Cir. 2012.) Therefore, Petitioner is still

subject to mandatory detention pursuant to 8 U.S.C. § 1226(c).

          The government asserts that Petitioner’s continued detention without an individualized

bond hearing is authorized by 8 U.S.C. § 1226 and points to the Supreme Court’s decision in

Jennings v. Rodriguez, 138 S.Ct. 830 (2018), which abrogated, at least in part, the Third Circuit’s

prior precedents in Chavez-Alvarez v. Warden York Cty. Prison, 783 F.3d 469 (3d Cir. 2015) and

Diop v. ICE/Homeland Sec., 656 F.3d 221 (3d Cir. 2011). Petitioner argues that the

constitutional analyses of Diop and Chavez-Alvarez survive Jennings, and that his continued



                                                   3
detention under § 1226(c) without an individualized bond hearing is an unconstitutional violation

of due process under the Fifth Amendment.

       The Supreme Court first considered the constitutionality of prolonged detention pursuant

to § 1226(c) in Demore v. Kim, 538 U.S. 510 (2003). There, the Court determined that the

statute was facially constitutional as “[d]etention during removal proceedings is a

constitutionally permissible part of that process.” Id. at 531. In reaching this conclusion, the

Court noted that in most cases detention under the statute lasted only a month and a half and that

even in cases where an appeal was taken to the Board of Immigration Appeals (“BIA”),

detention pursuant to § 1226(c) lasted an average of four months, indicating that detention under

the statute was often brief and had a defined beginning and end point at the conclusion of

removal proceedings. Id. at 529. Because the Court found the statute constitutional, it rejected

Petitioner’s challenge even though Petitioner had spent a period of approximately six months in

detention. Id. at 530. Thus, after Demore it was clear that detention for less than six months was

insufficient to support an as-applied challenge to detention under the statute.

       Subsequently, in Diop v. ICE/Homeland Sec., 656 F.3d 221, 231 (3d Cir. 2011), the Third

Circuit applied the principle of constitutional avoidance to § 1226(c), and “conclude[d] that the

statute implicitly authorizes detention for a reasonable amount of time, after which the

authorities must make an individualized inquiry into whether detention is still necessary to fulfill

the statute’s purposes of ensuring that an alien attends removal proceedings and that his release

will not pose a danger to the community.” Because the Third Circuit did “not believe that

Congress intended to authorize prolonged, unreasonable detention without a bond hearing,” it

determined that § 1226(c) must be read to “contain[ ] an implicit limitation of reasonableness:

the statute authorizes only mandatory detention that is reasonable in length [and the statute]



                                                 4
yields to the constitutional requirement that there be a further, individualized, inquiry into

whether continued detention is necessary to carry out the statute’s purpose” when this “implicit

limitation” is exceeded. Id. at 235. The determination of whether a given period of detention is

reasonable is a fact specific inquiry “requiring an assessment of all of the circumstances of a

given case” Id. at 234; see also Dryden v. Green, 321 F.Supp.3d 496, 499–500 (D.N.J., 2018)

(explaining same).

       Subsequently, in Chavez–Alvarez v. Warden York County Prison, 783 F.3d 469 (3d Cir.

2015), the Third Circuit again determined that § 1226(c) should be read to contain an implicit

reasonableness limitation, and that detention beyond the point of reasonableness absent a bond

hearing would be unconstitutional. Id. at 475. The Third Circuit further held that, absent bad

faith on the part of Petitioner, “beginning sometime after the six-month timeframe considered by

Demore and certainly by the time [the petitioner] had been detained for one year, the burdens to

[the petitioner’s] liberties [will outweigh] any justification for using presumptions to detain him

without bond to further the goals of the statute.” 1 783 F.3d at 478.

       In Jennings v. Rodriguez, 138 S.Ct. 830 (2018), the Supreme Court reversed the Ninth

Circuit holding that three detention provisions of the INA—8 U.S.C. §§ 1225(b), 1226(a), and

1226(c)—did not authorize prolonged detention without a bond hearing. Applying the canon of

constitutional avoidance, the Ninth Circuit had construed these three provisions to require an

automatic bond hearing before the immigration judge (“IJ”) at six months of detention. See



1
 On the issue of bad faith, the court acknowledged that “[a]n argument could be made that aliens
who are merely gaming the system to delay their removal should not be rewarded with a bond
hearing that they would not otherwise get under the statute.” Id. at 476. Because the court
concluded that Chavez–Alvarez did not act in bad faith in challenging his removal, it declined to
decide whether an alien’s delay tactics should preclude a bond hearing. Id. at 476.


                                                  5
Rodriguez v. Robbins, 804 F.3d 1060, 1078-85 (9th Cir. 2015). The Court rejected the lower

court’s “implausible constructions” of the three detention statutes, and remanded for the Ninth

Circuit to decide in the first instance whether due process requires a bond hearing with the

burden on the government when detention under the three provisions becomes prolonged. Id. at

842-47, 851. As such, the Court in Jennings expressly declined to consider the issue of whether

unreasonably prolonged or indefinite detention under § 1226(c) comports with constitutional due

process requirements. See Lopez v. Sessions, No. 18 CIV. 4189, 2018 WL 2932726 (RWS), at

*13 (S.D.N.Y. June 12, 2018) (“The Court did not reach the merits of the constitutional

challenge before it, instead holding that there was no statutorily-guaranteed right to ‘periodic

bond hearings’ under Sections 1225(b) and 1226(c).”). Post-Jennings, a petitioner may still

bring an as-applied challenge to his prolonged detention. See Dryden, 321 F.Supp.3d at 501

(finding that as-applied challenges remain viable post-Jennings).

       Jennings abrogated the Third Circuit’s holdings in Diop and Chavez-Alvarez to the extent

those decisions rely on constitutional avoidance and read an implicit limitation of reasonableness

into § 1226(c). Courts in this District, however, have found “[t]he constitutional reasoning that

underlay the Third Circuit’s invocation of the constitutional avoidance canon still provides some

persuasive guidance to how this Court should address § 1226(c) claims.” See Dryden, 321 F.

Supp. 3d at 502. Although the Third Circuit has not yet provided explicit guidance to lower

courts grappling with Post-Jennings challenges to prolonged detention under § 1226(c), it

recently stated in dicta that “Jennings did not call into question our constitutional holding in

Diop that detention under § 1226(c) may violate due process if unreasonably long.” Borbot v.

Warden Hudson County Correctional Facility, 906 F.3d 274, 278 (3d Cir. 2018) (finding that the




                                                  6
reasonableness inquiry it performed in Diop and Chavez-Alvarez is inappropriate in the context

of § 1226(a)).

       Here, Petitioner has been detained for nearly two years and argues that his continued

detention under § 1226(c) without a bond hearing is an unconstitutional violation of due process

under the Fifth Amendment. “Freedom from imprisonment—from government custody,

detention, or other forms of physical restraint—lies at the heart of the liberty that [the Due

Process] Clause protects.” Zadvydas v. Davis, 533 U.S. 678, 690 (2001). The government

acknowledges that Petitioner still may make an as-applied challenge to his prolonged detention,

but argue in its initial briefing that Petitioner’s detention had not become unreasonably

prolonged and notes that his protracted detention is the result of Petitioner’s challenge to his

removal. (ECF No. 7, Answer at 12-15.)

       The length of Petitioner’s detention well exceeds the outer time limitation of one year set

forth in Chavez-Alvarez. 2 As a general matter, courts in this District have found detention for a

year, or just over a year, insufficient to support an as-applied challenge to a § 1226(c) detention

post-Jennings. See, e.g., Charles A. v. Green, No. 18-1158, 2018 WL 3360765, at *5 (D.N.J.

July 10, 2018). Longer periods of detention without a bond hearing, however, have been found

to violate due process. See Thomas C. A. v. Green, No. 18-1004, 2018 WL 4110941, at *5–6

(D.N.J. Aug. 29, 2018) (15 months); K.A. v. Green, No. 18-3436, 2018 WL 3742631, at *4


2
 Some courts in this District have found that the outer limit of detention in Chavez-Alvarez does
not govern reasonableness post-Jennings, even where there has been no showing of Petitioner’s
bad faith. In Dryden v. Green, 321 F. Supp. 3d at 502, for example, the District Court found that
detention for slightly over a year did not support a finding that § 1226(c) is unconstitutional as
applied to Petitioner where the majority of the delay in Petitioner’s immigration results is
directly attributable to Petitioner’s own delay in acquiring counsel and ultimately filing his
petition for relief, and the remaining delay was not the result of any apparent inaction or
unreasonable delay on the part of the Government. Id.; see also Carlos A. v. Green, No. 18-741,
2018 WL 3492150, at *5 (D.N.J. July 20, 2018).

                                                  7
(D.N.J. Aug. 7, 2018) (19 months); Carlos L. C. v. Green, 2019 WL 1110388, at *3 (D.N.J. Mar.

11, 2019) (27 months); but see Selvin M. R. v. Green, 2019 WL 981651, at *3 (D.N.J. Feb. 27,

2019) (finding that detention for fourteen months that is largely the result of his own requests for

continuances or other delays in his proceedings did not justify habeas relief).

         Here, the Court need not decide whether detention for six months to a year (or slightly

over a year) is unreasonable, as Petitioner has been detained for nearly two years, well beyond

the one-year outer limit set forth Chavez-Alvarez. The government has not argued that Petitioner

is acting in bad faith or lacks viable challenges to his removal. Because Petitioner has been

detained well beyond the outer limit set forth in Chavez-Alvarez and there is no evidence of

Petitioner’s bad faith, the Court finds that his detention has become unreasonably prolonged such

that due process requires that Petitioner be afforded an individualized bond hearing before an

immigration judge. That bond hearing shall be conducted pursuant to the procedures and

standards outlined in Diop. See Borbot, 906 F.3d at 279 (noting that Diop places the burden of

proof on the government in § 1226(c) cases).

   IV.      CONCLUSION

         For the reasons explained in this Opinion, this Court grants Petitioner’s habeas petition

and directs the government to provide Petitioner with an individualized bond hearing before an

immigration judge within 7 days. An appropriate order follows.



                                                            s/ Stanley R. Chesler
                                                       STANLEY R. CHESLER
                                                       United States District Judge

DATED: May 14, 2019.




                                                  8
